Citation Nr: 1732274	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a left upper extremity neurological disability, claimed as carpal tunnel syndrome (CTS) and trigger thumb. 

3.  Entitlement to service connection for a right upper extremity neurological disability, claimed as carpal tunnel syndrome (CTS), trigger thumb, and residuals of a ganglion cyst removal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to February 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez,  22 Vet. App. at 295.  In November 2009, the Veteran underwent VA spine, hand, and joints examinations.  At that time, she was diagnosed with lumbar spine degenerative disc disease (DDD) status-post fusion, bilateral carpal tunnel status-post release, and bilateral trigger thumbs status-post release.  

In sum, the examiner concluded the Veteran's current lower back and bilateral hand disabilities were less likely as not incurred in service.  The examiner principally based his conclusion on a finding that the Veteran did not receive a "diagnosis or treatment" for her carpal tunnel or trigger thumbs in service.  The examiner acknowledged the Veteran's treatment for back pain in service; however, he stated he was unable to establish a link between her treatment for low back pain in service and her current disability.  Here, the examiner noted a 28 year span between military service and her claim, as well as several motor vehicle accidents following service.  The examiner wholly failed to explain how and why these facts were relevant to his determination.  Moreover, the examiner also fatally attempted to support his conclusions by citing to a lack of treatment for the claimed disabilities in service.  A lack of contemporaneous treatment in the service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this respect, the examiner entirely disregarded the Veteran's competent reports that her bilateral hand pain initially began following many years of entering data on key-punch card machines and keyboards in service.  The Veteran has also competently reported her pain was hastened by her broken left finger in service, as a result of improper left hand positioning and overuse of her right hand.  The examiner further failed to address the Veteran's reports of ongoing back pain that originated in service.  Examiners simply are not free to ignore a Veteran's statements related to lay observable symptoms.  See Dalton, 21 Vet. App. at 23.  In addition, since the November 2009 VA examinations, the Veteran has provided a buddy statement from her husband, which chronicles his personal observations of the Veteran experiencing both bilateral hand pain and lower back pain since her time in the military.  Further, the Veteran has also provided a February 2016 statement from her treating Nurse Practitioner, which indicates a potential relationship between the Veteran's duties as a programmer and her current CTS.  Unfortunately, this clinician did not explain why the Veteran's "repetitious movements" as a Programmer Analyst in service most likely caused her disability.  Based on the foregoing insufficiencies, the Board finds a new medical opinion is necessary in order to determine whether the Veteran's claimed disabilities were incurred in service.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    




Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, obtain a medical opinion from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed lumbar spine and bilateral hand neurological disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinions.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that any lumbar spine or bilateral hand neurological disability diagnosed during the pendency of this claim, to specifically include a lumbar degenerative disc disease, carpal tunnel syndrome, or trigger thumbs, originated during the Veteran's period of active service or is otherwise etiologically related to her active service. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  Specifically, the examiner should discuss the Veteran's reports that her bilateral hand pain initially began following many years of entering data on key-punch card machines and keyboards in service, as well as her statements indicating her hand pain was hastened by her broken left finger in service as a result of improper left hand positioning and overuse of her right hand.  The examiner must also address the Veteran's reports of ongoing back pain that originated in service.  In addition, the examiner must acknowledge and discuss the statement from the Veteran's husband, which chronicles his personal observations of the Veteran experiencing both bilateral hand pain and lower back pain since her time in the military.  Finally, the examiner should consider the February 2016 statement from the Veteran's treating Nurse Practitioner, which indicates a potential relationship between the Veteran's in-service duties as a programmer and her current CTS.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then undertake any additional development deemed necessary.

4.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




